Order entered October 26, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00645-CV

                       ALVESTER COLEMAN, Appellant

                                          V.

                          PETRO-HUNT LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-13807

                                      ORDER

      Appellant filed his brief on the merits on July 2, 2020, before the reporter’s

record was filed. The brief did not comply with the requirements of Texas Rule of

Appellate Procedure 38.1, and on September 9, 2020, after the reporter’s record

was filed, we ordered appellant to file a brief in compliance with the rule within

thirty days. To date, he has failed to do so. Accordingly, we ORDER the appeal

submitted on appellant’s July 2nd brief. We DENY as moot appellee’s motion to

dismiss the appeal based on appellant’s failure to file a compliant brief.
As appellee has filed its brief, the appeal will be submitted in due course.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE